— Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Paul I. Marx, a Justice of the Supreme Court, Orange County, “to complete” a hearing to determine the propriety of service of process in an underlying civil action entitled Washington Park Condominium v Foundry Dev. Co., Inc., pending in the Supreme Court, Orange County, under index No. 4484/10.
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of *833Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Rivera, J.E, Balkin, Lott and Sgroi, JJ., concur.